                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


DEMERRICK RATLIFF (PORTER),

      Plaintiff,

v.                                                No. 2:20-cv-02012

SHELBY COUNTY, TENNESSEE;
LEE HARRIS, Individually and in
his official capacity, and
FLOYD BONNER, JR., Individually
and in his official capacity,

      Defendants.


                      ANSWER TO AMENDED COMPLAINT


      Defendants Shelby County Government and Sheriff Floyd Bonner, in answer

to the Amended Complaint (ECF 21-2) filed by Plaintiff Demerrick Ratliff (Porter),

states as follows:

                            I. Answer to Complaint

      In response to the numbered paragraphs of the Complaint, Defendants state

as follows:

1.    Denied for lack of knowledge.

2.    Denied in part. Defendant Shelby County may be served with process through

the County Attorney’s Office, 160 N. Main, Suite 950, Memphis, TN 38103.

3.    Admitted.

4.    Admitted.
5.    Denied that a valid cause of action against Defendants arose anywhere. The

remaining allegations are admitted.

6.    Denied for lack of knowledge.

7.    Denied that the relief sought is warranted or appropriate.

8.    Denied for lack of knowledge.

9.    Admitted.

10.   Admitted.

11.   Denied for lack of knowledge as to the actual relationship between Plaintiff

and Demerrick Porter, Jr. The remaining allegations are admitted.

12.   Denied that the “Shelby County Grand Jury” is an entity. The Grand Jury is

an entity of the State of Tennessee. The remaining allegations are admitted.

13.   Denied for lack of knowledge.

14.   Admitted only that the State of Tennessee issued an arrest warrant for

Plaintiff for violation of parole and that Plaintiff had been on parole.

15.   Denied as stated.

16.   Denied as stated.

17.   Admitted.

18.   Denied for lack of knowledge.

19.   Admitted.

20.   Admitted only that Plaintiff was arrested based on a warrant for parole

violation.

21.   Denied for lack of knowledge.



                                           2
22.    Admitted only that Plaintiff’s RNI number is 497832 and that his purported

son’s RNI number is 274883. The rest is denied as stated.

23.   Denied for lack of knowledge.

24.   Denied as stated.

25.   Admitted.

26.   Admitted.

27.   Admitted only that Defendant Bonner oversees the policies and procedures of

the Shelby County Jail. The rest is denied as stated.

28.   Denied for lack of knowledge.

29.   Denied for lack of knowledge.

30.   Denied for lack of knowledge.

31.   The allegations in Paragraph 31 regarding the City of Memphis Police

Department are denied for lack of knowledge. The remaining allegations are denied

as stated.

32.   Denied as stated.

33.   Denied as stated.

34.   Admitted only that the State of Tennessee took action to revoke the parole of

Plaintiff. The remaining allegations are denied for lack of knowledge.

35.   Admitted.

36.   Admitted.




                                          3
37.   Denied for lack of knowledge that Plaintiff attempted to inform any officers

that his alleged detention was wrongful. The remaining allegations are denied as

stated.

38.   Denied for lack of knowledge.

39.   The first sentence of Paragraph 39 is denied for lack of knowledge. The second

sentence is vague and unclear, and is therefore denied for lack of knowledge.

40.   Admitted only that Plaintiff was released. The remaining allegations are

denied for lack of knowledge.

41.   Admitted.

42.   Admitted only that Plaintiff was incarcerated between August 23, 2019 and

November 4, 2019. The remaining allegations are denied.

43.   Denied for lack of knowledge.

44.   Denied as stated.

45.   The first sentence in Paragraph 45 is denied for lack of knowledge. The

remaining allegations are denied as stated.

46.   Denied for lack of knowledge.

47.   Denied for lack of knowledge.

48.   Admitted only that Plaintiff was released on November 4, 2019. The remaining

allegations are denied.

49.   Admitted only that Plaintiff was incarcerated for approximately 73 days. The

remaining allegations are denied.

50.   Denied as stated.



                                         4
51.   This paragraph contains only legal conclusions, and not factual allegations.

52.   The first two sentences of Paragraph 52 are denied. The third sentence is vague

and unclear and is therefore denied for lack of knowledge.

53.   Admitted.

54.   Admitted.

55.   Admitted.

56.   Admitted only that the White case was closed on September 17, 2019. The

remaining allegations are denied as stated.

57.    Admitted only that Defendant Bonner had knowledge of the two referenced

class action lawsuits.

58.   Denied as stated.

59.   Denied as stated.

60.   Denied.

61.   Denied.

62.   Denied.

63.   Denied.

64.   Denied.

65.   Denied.

66.   Admitted only that Defendant Bonner oversees policies and procedures for the

Shelby County Jail. The remaining allegations are denied.

67.   Denied as stated.

68.   Denied as stated.



                                         5
69.   Denied.

70.   Denied that the relief sought is warranted or appropriate.

71.   No response to Paragraph 71 is required.

72.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

73.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

74.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

75.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

76.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

77.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

78.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

79.   Denied for lack of knowledge.

80.   Denied.

81.   Denied.

82.   Denied.




                                         6
83.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

84.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

85.   Admitted only that Defendant Bonner oversees the offices responsible for

hiring, training, and administration of deputies, and policies for the Shelby County

Jail. The remaining allegations are denied.

86.   Denied.

87.   Denied as stated that the Rhodes case in any way applied to the allegations in

this case. The rest of the paragraph contains only legal assertions, and not factual

assertions. Thus, no response is required.

88.   Denied.

89.   No response to this Paragraph is required.

90.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

91.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

92.   Denied.

93.   Denied as stated.

94.   Denied for lack of knowledge.

95.   Denied.

96.   Denied.



                                             7
97.    Denied for lack of knowledge.

98.    The allegations in this paragraph are vague and unclear and are therefore

denied for lack of knowledge.

99.    Denied.

100.   The allegations in this paragraph are vague and unclear and are therefore

denied for lack of knowledge.

101.   Denied.

102.   No response to this paragraph is required.

103.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

104.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

105.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

106.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

107.   Denied for lack of knowledge.

108.   Denied.

109.   Denied.

110.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.




                                         8
111.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

112.   Admitted only that Defendant Bonner oversees the offices responsible for

hiring, training, and administration of deputies, and policies for the Shelby County

Jail. The remaining allegations are denied.

113.   Denied.

114.   Denied.

115.   No response to this Paragraph is required.

116.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

117.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

118.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

119.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

120.   Denied for lack of knowledge.

121.   Denied.

122.   Denied.

123.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.




                                         9
124.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

125.   Admitted only that Defendant Bonner oversees the offices responsible for

hiring, training, and administration of deputies, and policies for the Shelby County

Jail. The remaining allegations are denied.

126.   Denied.

127.   Denied.

128.   No response to this paragraph is required.

129.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

130.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

131.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

132.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

133.   Denied for lack of knowledge.

134.   Denied as stated.

135.   Denied as stated.

136.   Denied.

137.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.



                                         10
138.   This paragraph contains only legal assertions, and not factual assertions.

Thus, no response is required.

139.   Admitted only that Defendant Bonner oversees the offices responsible for

hiring, training, and administration of deputies, and policies for the Shelby County

Jail. The remaining allegations are denied.

140.   Denied.

141.   Denied.


                       ANSWER TO PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to any of the relief he seeks or any

other relief whatsoever.

       Any allegation contained in the Amended Complaint which has not previously

been admitted, denied, or explained, in whole or in part, is hereby denied.

       Defendants reserve the right to amend this Answer pursuant to the Federal

Rules of Civil Procedure and the Orders of this Court.

                        II. Affirmative and Other Defenses

   1. The Amended Complaint fails to state a claim upon which relief can be granted.

Moreover, based on the allegations in the Amended Complaint, with respect to

Plaintiff’s alleged violations of his rights (including, but not limited to, any erroneous

confusion of his RNI number with any other RNI number, any failure or refusal to

provide a parole revocation hearing, counsel, or bond, or any failure to identify and

rectify any alleged mistaken identity), the entities most directly responsible are not

Shelby County entities, but are instead the State of Tennessee (and/or its agencies,


                                           11
including but not limited to the District Attorney’s Office for the 30th Judicial District

of Tennessee, grand jury for the District Attorney’s Office for the 30th Judicial District

of Tennessee, and/or the Tennessee Board of Probation and Parole).

   2. All of actions of Shelby County employees, appointees, or elected officials with

respect to Plaintiff (if any) were taken in good faith, were taken within the course and

scope of their employment, were based on probable and reasonable cause, were those

of an objectively reasonable corrections officer, were in accordance with the statutes

and the common law of the United States of America and the State of Tennessee, and

were in accordance with the Constitutions of the United States of America and the

State of Tennessee. Any such employees, appointees, or elected officials named, now

or at a later date, including but not limited to Sheriff Bonner, are therefore entitled

to qualified immunity, executive immunity, or judicial immunity as the case may be

under both federal and state law as to all claims alleged by Plaintiff.

   3. Plaintiff fails to state a claim against Shelby County to the extent that it is

entitled to sovereign immunity, or was acting as an agent of, or in compliance with

directives of, the State of Tennessee or its agencies.

   4. To the extent that Plaintiff’s alleged injuries and/or damages were caused or

contributed to by his own unlawful conduct, recovery for such alleged injuries and/or

damages is barred in whole or in part.

   5. To the extent that Plaintiff’s alleged injuries and/or damages were caused or

contributed to by the actions and/or omissions of other persons and/or other entities,




                                           12
including but not limited to any judges or judicial officers, Plaintiff’s recovery for such

alleged injuries and/or damages is barred in whole or in part.

   6.   To the extent Plaintiff’s claims are barred in whole or in part by the applicable

statute of limitations, such statute is pled as a bar to Plaintiff’s claims.

   7.   Defendants aver that this action, in whole or in part, is frivolous,

unreasonable, and groundless. Accordingly, Defendants are entitled to attorney’s

fees and other costs associated with the defense of this action.

   8.   In order to preserve their affirmative defenses and pending the completion of

discovery, Defendants aver Plaintiff’s claims are barred, in whole or in part, by

operation of the doctrines of waiver, unclean hands, laches, equitable and judicial

estoppel, and/or mistake.

   9.   Defendants reserve the right to assert additional defenses that may be

discovered during the course of discovery.

   10. For all the reasons contained herein, Defendants request that the Court

dismiss all of Plaintiff’s claims with prejudice and award Defendant all fees, costs,

and/or other such other relief to which the Court deems they are entitled.




                                            13
                                       Respectfully submitted,

                                       /s/ E. Lee Whitwell
                                       E. LEE WHITWELL (#33622)
                                       lee.whitwell@shelbycountytn.gov
                                       KATHERINE L. FRAZIER (#17357)
                                       Katherine.frazier@shelbycountytn.gov
                                       SHELBY COUNTY ATTORNEY’S OFFICE
                                       160 North Main Street, Suite 950
                                       Memphis, TN 38103
                                       (901) 222-2100

                                       Attorney for Defendants




                               Certificate of Service

      I certify that the foregoing is being filed via the Court’s ECF system this 8th
day of May, 2020, for service on all persons registered in connection with this case,
including the following:

Paul Forrest Craig
2400 Poplar Ave., Ste. 210
Memphis, TN 38112
pfcraig@bellsouth.net
(901) 526-7837

Daniel J. Mickiewicz
574 South Cooper Street
Memphis, TN 38104
Mickiewiczlaw@yahoo.com
(901) 527-8466

Attorneys for Plaintiff


                                              /s/ E. Lee Whitwell




                                         14
